Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 1 of 17




       Attachment 
            Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 2 of 17




                            U.S. Department of Education



              Certification and Agreement
                 for Funding under the
          Education Stabilization Fund Program
    Elementary and Secondary School Emergency Relief
                  Fund (ESSER Fund)
                                           CFDA Number: 84.425D




                                                                                              OMB Number: 1810-0743
                                                                                             Expiration Date: 10/31/2020

                                             Paperwork Burden Statement
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless
such collection displays a valid OMB control number. The OMB control number for this information collection is 1810-
0743. The time required to complete this information collection is estimated to average 5 hours per response, including time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing
and reviewing the collection of information. The obligation to respond to this collection is required to obtain benefit
under the Coronavirus Aid, Relief, and Economic Security Act. If you have any comments concerning the accuracy of
the time estimate, suggestions for improving this individual collection, or if you have comments or concerns regarding
the status of your individual form, application or survey, please contact Christopher Tate, Office of Elementary and
Secondary Education, U.S. Department of Education, 400 Maryland Ave., S.W., Room 3E229, Washington, D.C. 20202
directly.
           Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 3 of 17


                    PROGRAM BACKGROUND INFORMATION
Purpose

Under the Elementary and Secondary School Emergency Relief Fund (ESSER Fund), the
Department awards grants to State educational agencies (SEAs) for the purpose of providing local
educational agencies (LEAs), including charter schools that are LEAs, with emergency relief funds
to address the impact that Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to
have, on elementary and secondary schools across the nation. LEAs must provide equitable services
to students and teachers in non-public schools as required under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act).

Eligibility

SEAs in any of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.

Timeline

The SEA will have one year, from the date of its ESSER award, to award funds. Any funds not
awarded by the SEA within one year of receiving its award will be returned to the Department to be
reallocated to other States consistent with the CARES Act.

Uses of Funds

SEAs:
The SEA must use no less than 90 percent of its allocation to make subgrants to LEAs, including
charter schools that are LEAs, based on each LEA’s share of funds received under part A of title I
of the ESEA in fiscal year 2019. With the funds not subgranted to LEAs, the SEA may reserve up
to an amount equal to ½ of 1 percent of the total allocation for administrative costs, and the
remaining funds may be used for emergency needs as determined by the SEA to address issues
responding to COVID-19. These emergency needs may be addressed through the use of grants or
contracts.

LEAs:
LEAs may use funds for any purposes listed in section 18003(d) of the CARES Act. (See Appendix
A.)

Program Contact

For additional information, please contact Christopher Tate by telephone at (202) 453-6047 or by
email at ESSERF@ed.gov.




                                                 ii
          Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 4 of 17


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

To receive an ESSER Fund allocation, SEAs must submit to the Department the following
information:
   •   A completed cover sheet that includes the signature of the Chief State School Officer or
       authorized representative. (Part A of the Certification and Agreement)

   •   Programmatic, fiscal, and reporting assurances. (Part B of the Certification and Agreement)

   •   Information on the uses of ESSER funds. (Part C of the Certification and Agreement)

   •   Other assurances and certifications. (Part D of the Certification and Agreement)

For purposes of this document, the term “Certification and Agreement” is the application that an
SEA is required to file under section 18003(a) of Division B of the CARES Act.

Certification and Agreement Submission Information

An SEA must submit a Certification and Agreement to the Department no later than July 1, 2020.

Please submit your Certification and Agreement to the Department as follows:

Email an electronic version of the ESSER Fund Certification and Agreement in .PDF (Portable
Document Format) to ESSERF@ed.gov.

APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – State Allocation Table




                                                iii
                 Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 5 of 17


     ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
     FUND (ESSER FUND)

     STATE EDUCATIONAL AGENCY

     PART A: CERTIFICATION AND AGREEMENT COVER SHEET
State: Washington                                    CFDA Number: 84.425D

Legal Name: Office of Superintendent of Public Instruction
                                                   DUNS Number: 80-888-2898

Chief State School Officer:                          Mailing Address:
Chris Reykdal                                        PO Box 47200, Olympia, WA 98504-7200



State Contact for Elementary and Secondary School Emergency Relief Fund: Chris Reykdal

Position and Office: Superintendent, Office of Superintendent of Public Instruction
Mailing Address:
                     PO Box 47200, Olympia, WA 98504-7200

Telephone:
                     360-725-6115
Email address:
                     chris.reykdal@k12.wa.us
To the best of my knowledge and belief, all the information and data in this agreement are true and correct. I
acknowledge and agree that the failure to comply with all Assurances and Certifications in this Agreement, all
relevant provisions and requirements of the CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other
applicable law or regulation may result in liability under the False Claims Act, 31 U.S.C. § 3729, et seq.; OMB
Guidelines to Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part 180,
as adopted and amended as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as
appropriate.

Chief State School Officer or Authorized Representative (Typed Name):           Telephone:
Chris Reykdal                                                                   360-725-6115
Signature of Chief State School Officer or Authorized Representative:            Date:
                                                                                04/27/2020

                         Form Approved OMB Number: 1810-0743 Expiration Date: 10/31/2020
          Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 6 of 17


PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES
The [Chief State School Officer or his/her authorized representative] assures the following:

1. The SEA will allocate no less than 90 percent of the grant funds under this program to local
   educational agencies (LEAs) (including charter schools that are LEAs) in the State. Under the
   ESSER Fund, the SEA will award grants by formula to State educational agencies (SEAs) for
   the purpose of providing LEAs, including charter schools that are LEAs, with emergency relief
   funds to address the impact that the Novel Coronavirus Disease 2019 (COVID-19) has had, and
   continues to have, on elementary and secondary schools across the Nation. This includes both
   continuing to provide educational services, such as remote learning, while schools and
   campuses are closed, and developing and implementing plans for the return to normal
   operations. The SEA will allocate these funds to LEAs on the basis of their respective shares of
   funds received under title I, part A of the Elementary and Secondary Education Act of 1965 in
   fiscal year 2019.

2. The SEA will use the remaining funds (hereafter SEA reserve) for emergency needs as
   determined by the SEA to address issues related to COVID-19, which may be addressed through
   the use of grants or contracts. From an SEA’s reserve, the SEA may use not more than 1/2 of 1
   percent of the SEA’s total grant for administrative costs.

3. The SEA will ensure that LEAs use ESSER funds for activities allowable under section
   18003(d) of Division B of the CARES Act. (See Appendix A.)
   The Department generally does not consider the following to be an allowable use of ESSER
   funds, under any part of 18003: 1) subsidizing or offsetting executive salaries and benefits of
   individuals who are not employees of the SEA or LEAs or 2) expenditures related to state or
   local teacher or faculty unions or associations.

4. The SEA will ensure that LEAs receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools as required under 18005 of Division B of the
   CARES Act.

5. The SEA will ensure that an LEA receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools located within the LEA in the same manner as
   provided under section 1117 of the ESEA, as determined through timely and meaningful
   consultation with representatives of non-public schools.
       • The SEA will ensure that a public agency will maintain control of funds for the services
          and assistance provided to a non-public school under the ESSER Fund.
       • The SEA will ensure that a public agency will have title to materials, equipment, and
          property purchased with ESSER funds.
       • The SEA will ensure that services to a non-public school with ESSER funds will be
          provided by a public agency directly, or through contract with, another public or private
          entity.
6. The SEA will comply with the maintenance of effort provision in Section 18008(a) of Division
   B of the CARES Act absent waiver by the Secretary pursuant to Section 18008(b) thereof.

7. The SEA and each LEA and any other entity that receives ESSER funds will, to the greatest
   extent practicable, continue to compensate its employees and contractors during the period of
                                                  2
          Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 7 of 17

   any disruptions or closures related to COVID-19 in compliance with Section 18006 of Division
   B of the CARES Act. In addition, each entity that accepts funds will continue to pay employees
   and contractors to the greatest extent practicable based on the unique financial circumstances of
   the entity. CARES Act funds generally will not be used for bonuses, merit pay, or similar
   expenditures, unless related to disruptions or closures resulting from COVID-19.

8. The SEA must assure that, when applicable, it will provide technical assistance to LEAs on the
   use of ESSER funds for remote learning, which includes both distance education as defined in
   section 103(7) of the HEA and distance learning as defined in ESEA section 8101(14), so that
   students can continue learning during school closures.

9. The SEA will comply with all reporting requirements, including those in Section 15011(b)(2) of
   Division B of the CARES Act, and submit required quarterly reports to the Secretary at such
   time and in such manner and containing such information as the Secretary may subsequently
   require. (See also 2 CFR 200.327-200.329). The Secretary may require additional reporting in
   the future, which may include: the methodology LEAs will use to provide services or assistance
   to students and staff in both public and non-public schools, the uses of funds by the LEAs or
   other entities and demonstration of their compliance with Section 18003(d), such as any use of
   funds addressing the digital divide, including securing access to home-based connectivity and
   remote-use devices, related issues in supporting remote learning for all students, including
   disadvantaged populations.

10. The SEA will submit to the Department, within 60 days of receiving ESSER funds, a report that
    will include:
        • A budget for the SEA’s reserve that includes information about the up to 1/2 of 1 percent
            of the SEA’s total grant for administrative costs and the uses of funds for emergency
            needs to address issues related to COVID-19; and
        • An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
            allowable purposes in accordance with cash management principles.

11. The SEA will ensure that every recipient and subrecipient of ESSER funds will cooperate with
    any examination of records with respect to such funds by making records available for
    inspection, production, and examination, and authorized individuals available for interview and
    examination, upon the request of (i) the Department and/or its Inspector General; or (ii) any
    other federal agency, commission, or department in the lawful exercise of its jurisdiction and
    authority.

12. The SEA will return to the Secretary any funds received under the ESSER Fund that the SEA
    does not award within 1 year of receiving such funds.

   Chief State School Officer or Authorized Representative (Printed Name): Chris Reykdal


   Signature:                                                   Date:
                                                                 April 27, 2020




                                                 3
          Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 8 of 17


PART C: USES OF ELEMENTARY AND SECONDARY SCHOOL
EMERGENCY RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded under
the Elementary and Secondary School Emergency Relief Fund be used to support the ability of local
educational agencies (LEAs) to continue to provide educational services to their students. The
Department requests the following:

1. Information that the SEA may request LEAs to include in their subgrant applications to the
   SEA. For example, an SEA might propose to include the following in developing its subgrant
   application:
       • How the LEA will determine its most important educational needs as a result of COVID-
          19.
       • The LEA’s proposed timeline for providing services and assistance to students and staff
          in both public and non-public schools.
       • The extent to which the LEA intends to use ESSER funds to promote remote learning.
       • How the LEA intends to assess and address student learning gaps resulting from the
          disruption in educational services.
   The above considerations are in addition to the application information requirements from
   sections 442 and 427 of the General Education Provisions Act (GEPA) (20 U.S.C. § 1232e and
   § 1228a).

2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10 percent of
   its ESSER Fund award) to support:
       • technological capacity and access – including hardware and software, connectivity, and
          instructional expertise – to support remote learning. If so, please describe the strategies
          the SEA intends to use to serve disadvantaged populations listed in Sec. 18003(d)(4) of
          the CARES Act; and
       • remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote learning
          and support for students, families, and educators.




                                                  4
          Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 9 of 17


PART D: OTHER ASSURANCES AND CERTIFICATIONS
The [Chief State School Officer or his/her authorized representative] assures or certifies the
following:
1. The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
   (Assurances for Non-Construction and Construction Programs), including the assurances
   relating to the legal authority to apply for assistance; access to records; conflict of interest; merit
   systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards; historic
   preservation; protection of human subjects; animal welfare; lead-based paint; Single Audit Act;
   and the general agreement to comply with all applicable Federal laws, executive orders and
   regulations.
2. With respect to the certification regarding lobbying in Department Form 80-0013, no Federal
   appropriated funds have been paid or will be paid to any person for influencing or attempting to
   influence an officer or employee of any agency, a Member of Congress, an officer or employee
   of Congress, or an employee of a Member of Congress in connection with the making or renewal
   of Federal grants under this program; the SEAe will complete and submit Standard Form-LLL,
   “Disclosure Form to Report Lobbying,” when required (34 C.F.R. Part 82, Appendix B); and the
   SEA will require the full certification, as set forth in 34 C.F.R. Part 82, Appendix A, in the
   award documents for all subawards at all tiers.
3. Any LEA receiving funding under this program will have on file with the SEA a set of
   assurances that meets the requirements of section 442 of the General Education Provisions Act
   (GEPA) (20 U.S.C. 1232e).
4. To the extent applicable, an LEA will include in its local application a description of how the
   LEA will comply with the requirements of section 427 of GEPA (20 U.S.C. 1228a). The
   description must include information on the steps the LEA proposes to take to permit students,
   teachers, and other program beneficiaries to overcome barriers (including barriers based on
   gender, race, color, national origin, disability, and age) that impede equal access to, or
   participation in, the program.
5. The SEA will comply with the Uniform Administrative Requirements, Cost Principles, and
   Audit Requirements for Federal Awards (Uniform Guidance) requirements in Subpart D—Post
   Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—Cost Principles (2 CFR
   § §200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using ESSER
   funds for purposes that are reasonable, necessary, and allocable under the CARES Act.
6. The SEA and other entities will comply with the provisions of all applicable acts, regulations
   and assurances; the following provisions of Education Department General Administrative
   Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the OMB Guidelines to
   Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part 180,
   as adopted and amended as regulations of the Department in 2 CFR part 3485; and the Uniform
   Guidance in 2 CFR part 200, as adopted and amended as regulations of the Department in 2 CFR
   part 3474.
   Chief State School Officer or Authorized Representative (Printed Name): Chris Reykdal


   Signature:                                                       Date:
                                                                    April 27, 2020

                                                    5
         Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 10 of 17


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                  6
         Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 11 of 17

(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                  7
         Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 12 of 17

ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal
burdens on States that have experienced a precipitous decline in financial resources.

                                                  8
         Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 13 of 17

REPORTING ON USE OF FUNDS SEC. 15011.
(a) In this section—
(1) the terms ‘‘agency’’, ‘‘appropriate congressional committees’’, ‘‘Committee’’, ‘‘covered
funds’’, and ‘‘Coronavirus response’’ have the meanings given those terms in section 15010;
(2) the term ‘‘covered recipient’’ (A) means any entity that receives large covered funds; and (B)
includes any State, the District of Columbia, and any territory or possession of the United States;
and
(3) the term ‘‘large covered funds’’ means covered funds that amount to more than $150,000.
…
(b)(2) Not later than 10 days after the end of each calendar quarter, each covered recipient shall
submit to the agency and the Committee a report that contains—
(A) the total amount of large covered funds received from the agency;
(B) the amount of large covered funds received that were expended or obligated for each project or
activity;
(C) a detailed list of all projects or activities for which large covered funds were expended or
obligated, including—
(i) the name of the project or activity;
(ii) a description of the project or activity; and
(iii) the estimated number of jobs created or retained by the project or activity, where applicable;
and
(D) detailed information on any level of subcontracts or subgrants awarded by the covered recipient
or its subcontractors or subgrantees, to include the data elements required to comply with the
Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing
aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the
Office of Management and Budget.
(3) Not later than 30 days after the end of each calendar quarter, the Committee, in consultation
with the agency that made large covered funds available to any covered recipient shall make the
information in reports submitted under paragraph (2) publicly available by posting the information
on the website established under section 15010(g).
(4)(A) Each agency, in coordination with the Committee and the Director of the Office of
Management and Budget shall provide user-friendly means for covered recipients to meet
requirements of this subsection.
(B) Federal agencies may use existing mechanisms to ensure that information under this subsection
is reported accurately.
(c)(1) The Director of the Office of Management and Budget, in consultation with the Secretary of
the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the
Council of Economic Advisors, shall submit to the appropriate congressional committees and
publicly release on the website established under section 15010(g) quarterly reports that detail the
impact of programs funded through large covered funds on employment, estimated economic
growth, and other key economic indicators, including information about impacted industries.
(2)(A) The first report submitted under paragraph (1) shall be submitted not later than 45 days after
the end of the first full quarter following the date of enactment of this Act.
(B) The last report required to be submitted under paragraph (1) shall apply to the quarter in which
the Committee terminates.




                                                  9
                   Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 14 of 17


   APPENDIX B: STATE ALLOCATION TABLE
   Elementary and Secondary School Emergency Relief Fund
                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                        TOTAL                            Distribution 1                     Reservation                Administration2
TOTAL                                   13,229,265,000                      11,906,338,500                     1,322,926,500                   66,146,325

ALABAMA                                    216,947,540                         195,252,786                          21,694,754                      1,084,738
ALASKA                                      38,407,914                          34,567,123                           3,840,791                        192,040
ARIZONA                                    277,422,944                         249,680,650                          27,742,294                      1,387,115
ARKANSAS                                   128,758,638                         115,882,774                          12,875,864                        643,793
CALIFORNIA                               1,647,306,127                       1,482,575,514                         164,730,613                      8,236,531
COLORADO                                   120,993,782                         108,894,404                          12,099,378                        604,969
CONNECTICUT                                111,068,059                          99,961,253                          11,106,806                        555,340
DELAWARE                                    43,492,753                          39,143,478                           4,349,275                        217,464
DISTRICT OF
                                             42,006,354                           37,805,719                          4,200,635                       210,032
COLUMBIA
FLORIDA                                    770,247,851                          693,223,066                         77,024,785                      3,851,239
GEORGIA                                    457,169,852                          411,452,867                         45,716,985                      2,285,849
HAWAII                                      43,385,229                           39,046,706                          4,338,523                        216,926
IDAHO                                       47,854,695                           43,069,226                          4,785,470                        239,273
ILLINOIS                                   569,467,218                          512,520,496                         56,946,722                      2,847,336
INDIANA                                    214,472,770                          193,025,493                         21,447,277                      1,072,364
IOWA                                        71,625,561                           64,463,005                          7,162,556                        358,128
KANSAS                                      84,529,061                           76,076,155                          8,452,906                        422,645
KENTUCKY                                   193,186,874                          173,868,187                         19,318,687                        965,934
LOUISIANA                                  286,980,175                          258,282,158                         28,698,018                      1,434,901
MAINE                                       43,793,319                           39,413,987                          4,379,332                        218,967
MARYLAND                                   207,834,058                          187,050,652                         20,783,406                      1,039,170
MASSACHUSETTS                              214,894,317                          193,404,885                         21,489,432                      1,074,472
MICHIGAN                                   389,796,984                          350,817,286                         38,979,698                      1,948,985
MINNESOTA                                  140,137,253                          126,123,528                         14,013,725                        700,686
MISSISSIPPI                                169,883,002                          152,894,702                         16,988,300                        849,415
MISSOURI                                   208,443,300                          187,598,970                         20,844,330                      1,042,217
MONTANA                                     41,295,230                           37,165,707                          4,129,523                        206,476
NEBRASKA                                    65,085,085                           58,576,577                          6,508,509                        325,425
NEVADA                                     117,185,045                          105,466,541                         11,718,505                        585,925
NEW HAMPSHIRE                               37,641,372                           33,877,235                          3,764,137                        188,207
NEW JERSEY                                 310,371,213                          279,334,092                         31,037,121                      1,551,856
NEW MEXICO                                 108,574,786                           97,717,307                         10,857,479                        542,874
NEW YORK                                 1,037,045,603                          933,341,043                        103,704,560                      5,185,228
NORTH CAROLINA                             396,311,607                          356,680,446                         39,631,161                      1,981,558
NORTH DAKOTA                                33,297,699                           29,967,929                          3,329,770                        166,489
OHIO                                       489,205,200                          440,284,680                         48,920,520                      2,446,026
OKLAHOMA                                   160,950,476                          144,855,428                         16,095,048                        804,752


   1
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   2
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              10
                   Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 15 of 17

                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                        TOTAL                           Distribution 3                     Reservation                 Administration 4
OREGON                                     121,099,019                         108,989,117                          12,109,902                        605,495
PENNSYLVANIA                               523,807,198                         471,426,478                          52,380,720                      2,619,036
RHODE ISLAND                                46,350,444                          41,715,400                           4,635,044                        231,752
SOUTH CAROLINA                             216,311,158                         194,680,042                          21,631,116                      1,081,556
SOUTH DAKOTA                                41,295,230                          37,165,707                           4,129,523                        206,476
TENNESSEE                                  259,891,154                         233,902,039                          25,989,115                      1,299,456
TEXAS                                    1,285,886,064                       1,157,297,458                         128,588,606                      6,429,430
UTAH                                        67,821,787                          61,039,608                           6,782,179                        339,109
VERMONT                                     31,148,360                          28,033,524                           3,114,836                        155,742
VIRGINIA                                   238,599,192                         214,739,273                          23,859,919                      1,192,996
WASHINGTON                                 216,892,447                         195,203,202                          21,689,245                      1,084,462
WEST VIRGINIA                               86,640,471                          77,976,424                           8,664,047                        433,202
WISCONSIN                                  174,777,774                         157,299,997                          17,477,777                        873,889
WYOMING                                     32,562,651                          29,306,386                           3,256,265                        162,813
PUERTO RICO                                349,113,105                         314,201,795                          34,911,311                      1,745,566




   3
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   4
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              11
      Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 16 of 17




 Certification and Agreement for Funding under
    the Education Stabilization Fund Program
  Elementary and Secondary School Emergency
             Relief Fund (ESSER Fund)
PART C: USES OF ELEMENTARY AND SECONDARY SCHOOL EMERGENCY
RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded
under the Elementary and Secondary School Emergency Relief Fund be used to support the
ability of local educational agencies (LEAs) to continue to provide educational services to their
students. The Department requests the following:

    1. Information that the SEA may request LEAs to include in their subgrant applications
       to the SEA. For example, an SEA might propose to include the following in
       developing its subgrant application:
    • How the LEA will determine its most important educational needs as a result of COVID-
       19.
    • The LEA’s proposed timeline for providing services and assistance to students and staff
       in both public and non-public schools.
    • The extent to which the LEA intends to use ESSER funds to promote remote learning.
    • How the LEA intends to assess and address student learning gaps resulting from the
       disruption in educational services.
The above considerations are in addition to the application information requirements from
sections 442 and 427 of the General Education Provisions Act (GEPA) (20 U.S.C. § 1232e and
§1228a).

       Given that Washington state was one of the earliest states affected by the
       pandemic, we intend to use a streamlined application process with our LEAs.

       We will collect assurances that LEAs will comply with all applicable federal
       requirements, including allowable uses of funds, reporting, financial
       management, and recordkeeping requirements.
  Case 2:20-cv-01119-BJR Document 1-9 Filed 07/20/20 Page 17 of 17



   We will also ask LEAs to provide budgets describing how they intend to spend
   ESSER funds. Specifically, we will request information about direct COVID-19
   expenditures realized to date including supplies, technology hardware for staff
   and students, connectivity, professional development, nutrition supports,
   childcare supports, expected future costs related to these categories, and any
   expenses related to planning and deployment of our Fall 2020 opening and
   beyond.

2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10
   percent of its ESSER Fund award) to support:
• technological capacity and access – including hardware and software, connectivity, and
   instructional expertise – to support remote learning. If so, please describe the
   strategies the SEA intends to use to serve disadvantaged populations listed in Sec.
   18003(d)(4) of the CARES Act; and
• remote learning by developing new informational and academic resources and
   expanding awareness of, and access to, best practices and innovations in remote
   learning and support for students, families, and educators.

   We intend to use our state-level reservation of funds on technology capacity and
   access. We will focus on student and staff connectivity with emphasis on students
   who are FRPL eligible. In addition, we will support comprehensive services and
   programs for students that have been impacted by COVID-19 school building
   closures.

   We will continue to work with stakeholders in Washington state to determine
   how to further identify local needs and deploy our state-level funds given the
   emergency needs in our state.
